     Case 1:97-cr-00108-SHR Document 536 Filed 08/12/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                : Crim. No. 1:97-cr-108-01
                                        :
          v.                            :
                                        :
RICHARD LYMAN PITT,                     :   Judge Sylvia H. Rambo

                                  ORDER
    In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

    (1) Defendant Richard Lyman Pitt’s motion for compassionate release is

       GRANTED and his sentence is reduced to time served;

    (2) This order is STAYED for up to seven days in order to verify Mr. Pitt’s

       residence, test Mr. Pitt for COVID-19, make appropriate travel

       arrangements, and ensure Mr. Pitt’s safe release. Mr. Pitt shall be released

       as soon as he tests negative for COVID-19, a residence is verified, and

       appropriate travel arrangements are made, and it is safe for him to travel.

       There shall be no delay in ensuring travel arrangements are made. If more

       than seven days are needed to make appropriate travel arrangements and

       ensure the defendant’s safe release, the parties shall immediately notify the

       court and show cause why the stay should be extended;




                                       1
       Case 1:97-cr-00108-SHR Document 536 Filed 08/12/20 Page 2 of 2




      (3) Mr. Pitt’s proposed release plan (Doc. 519-1, p. 4) is tentatively

         APPROVED subject to further review and comment by the Probation

         Office during the stay;

      (4) Pursuant to 18 U.S.C. § 3582(c)(1)(A), Mr. Pitt is ORDERED to serve a

         “special term” of supervised release of 60 months. Mr. Pitt’s previously

         imposed conditions of supervised release apply to the “special term” of

         supervision.

                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge

Dated: August 12, 2020.




                                       2
